—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered February 14, 1991, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that certain allegedly improper comments made by the prosecutor during summation deprived him of a fair trial. However, the prosecutor’s comments can only be fairly evaluated in comparison with the summation comments of the defense counsel (see, People v Bosmond, 154 AD2d 689). Upon review of the record, the prosecutor’s remarks either constituted a fair response to the defense counsel’s summation or were within the confines of the evidence (see, People v Ashwal, 39 NY2d 105, 109; People v Jones, 173 AD2d 853, 854). Therefore, the defendant was not denied his right to a fair trial.
In addition, the sentence imposed is not excessive given the defendant’s criminal history and the circumstances of this case (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Fiber and Pizzuto, JJ., concur.